Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Examiner acknowledges Applicant’s claim to priority to GB1813375.1 filed on 08/16/2018 and PCT/GB2019/052285 filed on 08/14/2019.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 02/16/2021 has been fully considered.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 and 27-28 are rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea) without anything significantly more.
Step 1: Claims 1-18 are directed to a method, claim 27 is directed to a non-transitory computer readable medium, and claim 28 is directed to a system. Therefore, claims 1-18 and 27-28 are directed to patent eligible categories of invention. 
Step 2A, Prong 1: Claims 1, 27, and 28 are directed to allocating objects to a plurality of users, constituting an abstract idea based on “Certain Methods of Organizing Human Activity.” The claim 1 limitations, similarly recited in claims 27 and 28, of “receiving a request from each of the plurality of users, each request comprising one or more parameters; calculating, based on each of the received requests, an allocated number of the plurality of objects for each user, wherein the calculation step includes use of an optimisation process to optimise the allocation of the plurality of objects based on the one or more parameters of each request,” as drafted, is a process that, under its broadest reasonable interpretation, covers an abstract idea. That is, other than the computing devices of claims 27 and 28, 
Similarly, independent claims 1, 27, and 28 are directed to allocating objects to a plurality of users, constituting an abstract idea based on “Mental Processes” related to concepts performed in the human mind. The limitations of “receiving a request from each of the plurality of users, each request comprising one or more parameters; calculating, based on each of the received requests, an allocated number of the plurality of objects for each user, wherein the calculation step includes use of an optimisation process to optimise the allocation of the plurality of objects based on the one or more parameters of each request,” as drafted, but for the recitation of generic computer devices, is a process that covers performance of the limitations in the mind. For example, with the exception of the “processor and memory” of claim 28, the claim steps in the context of the claim encompass an abstract idea directed to “Mental Processes” related to concepts performed in the human mind including observation, evaluation, judgment, and opinion. 
Therefore, the independent claims recite an abstract idea.
Dependent claims 2, 4-6, 8-10, and 12-18 further narrow the abstract ideas identified in the independent claims and do not introduce further additional elements for consideration.
Dependent claims 3, 7, and 11 will be evaluated under Step 2A, Prong 2 below.
Step 2A, Prong 2: Independent claims 1, 27, and 28 do not integrate the judicial exception into a practical application. Claim 1 is directed to a method that does not recite any additional elements for consideration. Claim 27 is directed to a non-transitory computer readable that comprises the steps of the abstract idea. Claim 28 is directed to a system comprising a processor and memory that perform the steps of the abstract idea. Claims 27 and 28 are mere instructions to implement an abstract idea on a computer. These claims are directed to generic computer components that perform the steps of the abstract idea, 
Dependent claims 2, 4-6, 8-10, and 12-18 further narrow the abstract ideas identified in the independent claims and do not introduce further additional elements for consideration. Therefore, these dependent claims are not sufficient to prove integration into a practical application. 
Dependent claim 3 introduces the additional element of “further comprising the step of: sending, to each user, an indication of the number of objects allocated to them based on their request.” This limitation does not integrate the judicial exception into a practical application because it adds insignificant extra-solution activity to the judicial exception. This limitation merely recites receiving and/or sending data over a network, which is post-solution activity.
Dependent claim 7 introduces the additional element of “further comprising the steps of: identifying a user from the plurality of users who has been allocated zero objects; and sending a notification to the identified user, the notification comprising an indication that zero objects have been allocated based on the user's request.” This limitation does not integrate the judicial exception into a practical application because it adds insignificant extra-solution activity to the judicial exception. This limitation merely recites receiving and/or sending data over a network, which is post-solution activity.
Dependent claim 11 introduces the additional element of “further comprising the step of: sending, to each user, an indication of the number of objects allocated to them based on their request.” This limitation does not integrate the judicial exception into a practical application because it adds insignificant extra-solution activity to the judicial exception. This limitation merely recites receiving and/or sending data over a network, which is post-solution activity.
Therefore, the dependent claims do not integrate the judicial exception into a practical application. 
Step 2B: Independent claims 1, 27, and 28 do not contain anything significantly more than the judicial exception. The additional elements are recited at a high level of generality and conventional computer function, which does not add meaningful limits to practicing the abstract idea. The claims do 
Dependent claims 2, 4-6, 8-10, and 12-18 further narrow the abstract ideas identified in the independent claims and do not introduce further additional elements for consideration. Therefore, these dependent claims do not contain anything significantly more than the judicial exception. 
Additionally, with respect to the Berkheimer court case, below can be found evidence provided by the Examiner that provides, based on 2B analysis, how the claims are viewed as well-understood, routine, and conventional activity for consistency with the Federal Circuit’s decision in Berkheimer and MPEP 2106.5(d). 
Dependent claim 3 introduces the additional element of “further comprising the step of: sending, to each user, an indication of the number of objects allocated to them based on their request.” Dependent claim 7 introduces the additional element of “further comprising the steps of: identifying a user from the plurality of users who has been allocated zero objects; and sending a notification to the identified user, the notification comprising an indication that zero objects have been allocated based on the user's request.” Dependent claim 11 introduces the additional element of “further comprising the step of: sending, to each user, an indication of the number of objects allocated to them based on their request.” Section 2106.05(d)(II) of the MPEP states that “receiving and transmitting data over a network,” and specifically “sending messages over a network,
Accordingly, claims 1-18 and 27-28 are rejected under 35 USC 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-18 and 27-28 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Sandholm et al. (US 20050119966 A1).

Regarding claim 1, Sandholm anticipates a method for allocating a plurality of objects between a plurality of users ([0010-0011] teach a method, wherein [0230-0231] teach receiving at least one bid from each of a plurality of exchange participants), the method comprising: receiving a request from each of the plurality of users ([0230-0231] teach receiving at least one bid from each of a plurality of exchange participants acting as bidders, wherein there can be a plurality of bids comprising an item, quantity or range of quantities for each item, and unit price for each item, as well as in [0254] teaches each bid of the subset of input bids is input by the exchange participant including at least one item and an expressed or implied quantity, as well as price; see also: [0025]), 
each request comprising one or more parameters ([0015] teaches each bid for a plurality of items includes a price, quantity, and a non-price attribute, as well as in [0254-0255] teaches the combinatorial exchange bid format, each of the bids can contain a price, quantity, and non-price attribute, as well as in [0263] teaches the bids can also be amended to include a change to at least one of: bid price, quantity of at least one item, minimum/maximum number of items, cost constraints, and more (i.e. parameters); see also: Fig. 3, [0087-0088, 0144-0145, 0160]); 
calculating, based on each of the received requests, an allocated number of the plurality of objects for each user ([0085-0086] teach determining a feasible allocation that is optimal for the type of exchange being conducted, wherein the optimizing software modifies the information received from the bidders and bid takers in order to determine the optimal allocation, wherein the received bidder information includes from at least [0230-0231] teach receiving at least one bid from each of a plurality of exchange participants acting as bidders, wherein there can be a plurality of bids comprising an item, quantity or range of quantities for each item, and unit price for each item; see also: Figs. 21a-22, [0252-0255, 0272-273]), 
wherein the calculation step includes use of an optimisation process to optimise the allocation of the plurality of objects based on the one or more parameters of each request ([0085-0086] teaches the exchange manager includes optimizing software that is utilized to process bids received from the bidders in order to determine an optimal allocation for the plurality of bidders, wherein [0088-0089] teach an optimization software is utilized to determine an optimal allocation of the bids using the bids received from bidders, as well as in [0235-0236] teach the optimizing software determines a set of allocations of bids that will satisfy all the current available rules, wherein [0233-0234] teaches the bids are in a combinatorial exchange; see also: Figs. 21a-22, [0230-0232, 0252-0255, 0272-273]). 
	Regarding claims 27 and 28, the claims recite limitations already anticipated by Sandholm. Regarding claim 27, Sandholm anticipates one or more non-transitory computer readable media storing computer readable instructions which ([0084] teaches the computer system can operate with a computer storage medium capable of storing the computer software that embodies the present invention), when  Regarding claim 28, Sandholm anticipates a system, comprising: a processor ([0051] teaches a processor; see also: [0084]); and memory storing computer readable instructions which ([0084] teaches a media drive that can operate with a computer storage medium capable of storing the software that embodies the invention; see also: [0003, 0051]), when executed, cause the system to perform a method of ([0003] teaches the computer instructions which, when executed by the processor, cause the processor to perform one or more steps of the method; see also: [0051, 0084]). Therefore, claims 27 and 28 are rejected as being anticipated by Sandholm et al. 

Regarding claim 2, Sandholm anticipates all the limitations of claim 1 above.
Sandholm further anticipates further comprising the steps of: receiving a further request from one of the plurality of users ([0011] teaches an exchange participant may make an amendment to an existing bid, as well as in [0019-0020] teach the amendment to an existing bid can be to bid price, quantity, or more; see also: [0196-0198, 0263]),
and updating, based on each of the received requests and the further request, the allocated number of the plurality of objects for each user ([0198-0200] teach each bidder included in the allocation is provided with data regarding the bids included in the allocation, which can be used to allow a bidder to amend an existing bid to make it more competitive, wherein the updated bid can be included in the allocation the next time step 304 is executed, wherein [0194-0195] teach at a suitable time, the method advances to step 304 where the optimizing software determines an allocation that is optimal from the received bids, and wherein [0197] teaches that step 304 can be repeated at suitable times, such as periodically, after a predetermined number of bids have been received, or after each new or amended bid is received; see also: [0196]),
wherein the updating step occurs within a second predefined time period ([0198] teaches the amended bid is included in the next allocation the next time step 304 is executed, wherein [0194-0195] Examiner’s Note: In order for there to be suitable times, there must be at least a first and second suitable time.).  

Regarding claim 3, Sandholm anticipates all the limitations of claim 1 above.
Sandholm further anticipates further comprising the step of: sending, to each user, an indication of the number of objects allocated to them based on their request ([0209-0210] teach the displaying on the computer system of a winning bidder the item of the bid, the price and quantities of the items, and more, as well as in [0171-0172] teach the optimizing software returns to the bidder of the bid a price where the bid would just be included in the allocation, wherein the bidder can then place one or more bids with a bid group that the optimizing software considers for inclusion in an allocation; see also: [0195-0199, 0209]). 

Regarding claim 4, Sandholm anticipates all the limitations of claim 3 above.
Sandholm further teaches wherein the indication further comprises one or more of: 
an indication of the allocation of the plurality of objects across the plurality of users ([0209-0210] teach displaying winning bidders to a bidder who is included in the allocation of winners including the initial or allocated quantity of the at least one item of the bid, the price for all of the items and quantities for each bidder associated with the bid); 
andPage 2 of 7Appl. No. 17/268,866Attorney Docket No.: 107709-1238758Amdt. dated March 31, 2021Preliminary Amendment an indication of a predicted allocation of the plurality of objects based on a variation of one or more of the one or more parameters in the user's request ([0170-0172] teach the bidder can also have a quote request rule that causes the optimizing software to treat their bid as a quote request, whereupon the software returns to the bidder of the bid a price where the bid would just be included in the allocation, which is the least competitive price, thereafter the bidder can use that price, as well as in .  

Regarding claim 5, Sandholm anticipates all the limitations of claim 1 above.
Sandholm further anticipates wherein the calculation step occurs within a predefined time period ([0197] teaches that step 304 can be repeated at suitable times, such as periodically, after a predetermined number of bids have been received, or after each new or amended bid is received, as well as in [0194-0195] teach at a suitable time, the method advances to step 304 where the optimizing software determines an allocation that is optimal from the received bids included, and wherein [0231] teaches there must be a predetermined time from commencement of the exchange, reaching time for terminating the exchange, and more; see also: Figs. 17-21, [0050, 0198]).  

Regarding claim 6, Sandholm anticipates all the limitations of claim 3 above.
Sandholm further anticipates wherein the indication is sent within a second predefined time period following receipt of a request ([0197] teaches that step 304 can be repeated at suitable times, such as periodically, after a predetermined number of bids have been received, or after each new or amended bid is received (i.e. following receipt of a request), as well as in [0198] teaches the amended bid is included in the next allocation the next time step 304 is executed, wherein [0194-0195] teach at a suitable time, the method advances to step 304 where the optimizing software determines an allocation that is optimal from the received bids included, and wherein [0231] teaches there must be a predetermined time from commencement of the exchange, reaching time for terminating the exchange, and more; see also: [0049-0050, 0200-0204]; Examiner’s Note: As the system receives a plurality of amended bids, .  

Regarding claim 7, Sandholm anticipates all the limitations of claim 1 above.
Sandholm further anticipates further comprising the steps of: identifying a user from the plurality of users who has been allocated zero objects ([0195-0197] teach the system can display a portion of each bid of the allocation to each bidder that have bids that are not included in the allocation (i.e. allocated zero objects), which can be utilized to allow them to amend their bids based on the feedback in order to be included in the allocation, as well as in [0143-0144] teach the software is enabled to allocate a quantity of zero to a bidder; see also: [0193-0194, 0198-0199]); 
and sending a notification to the identified user, the notification comprising an indication that zero objects have been allocated based on the user's request ([0195-0197] teach the system can display a portion of each bid of the allocation to each bidder that have bids that are not included in the allocation, which can be utilized to allow them to amend their bids based on the feedback in order to be included in the allocation; see also: [0198-0202]).  

Regarding claim 8, Sandholm anticipates all the limitations of claim 1 above.
Sandholm further anticipates wherein the plurality of objects are allocated between more than one of the plurality of users ([0209-0210] teach displaying a plurality of winning bidders, as well as in [0148-0149] teach there may be a minimum, maximum, or range of numbers that indicate the desired number of winning bidders; see also: [0178, 0182-0183]).  

Regarding claim 9, Sandholm anticipates all the limitations of claim 1 above.
Sandholm further anticipates wherein the one or more parameters comprise: a minimum number of objects ([0010] teaches receiving a bid that comprises a range of quantities for each item, as , 
a maximum number of objects and a price per object ([0015] teaches for each bid, there is at least one item and price, wherein the bid may be accompanied with a non-price attribute, quantity, or more, as well as in [0010] teaches receiving a bid that comprises a range of quantities for each item, and wherein [0263] teaches the bids can be amended to change the price or maximum number of items; see also: [0230, 0254, 0298]).  

Regarding claim 10, Sandholm anticipates all the limitations of claim 9 above.
Sandholm further anticipates wherein the optimisation process is arranged to optimise the total allocated number of the plurality of objects and/or total price of the plurality of objects ([0126] teaches the optimizing software can restrict winning allocations by establishing limits for the winning bid prices and quantities, as well as in [0094] teach the optimizing software can sell less than the specified quantity without affecting the bid price (i.e. optimize the total price), as well as in [0137] teaches a unit constraint rule that causes the optimizing software to restrict the winning allocation by setting a limit which is based on the quantity of items that are sold in winning bids, wherein [0141] teaches the optimizing software can consider that the bid taker wishes to sell no more or no less than a certain number of units of one or more items (i.e. optimize the total allocated number of the plurality of objects); see also: [0143-0145, 0160, 0167, 0178, 0232]).  

Regarding claim 11, Sandholm anticipates all the limitations of claim 9 above.
Sandholm further anticipates further comprising the step of: sending, to each user, an indication of the number of objects allocated to them based on their request ([0209-0210] teach the displaying on the computer system of a winning bidder the item of the bid, the price and quantities of the items, and more, as well as in [0171-0172] teach the optimizing software returns to the bidder of the bid a , 
and an indication of a predicted allocation of the plurality of objects based on a variation of a price per object in the user's request ([0209-0210] teach the displaying on the computer system of a winning bidder the item of the bid, the price and quantities of the items, and more, wherein [0097-0098] teach the optimizing software can be informed that the maximum price above which the bidder as a buyer will not buy an item, wherein the system can indicate that the bidder acting as a buyer does not wish to buy any quantity of the item above the price, as well as in [0252] teaches the bid taker is a buyer and the bid price operates as a reserved price that establishes the maximum price the bid taker is willing to pay for the quantity of each item of the bid).  

Regarding claim 12, Sandholm anticipates all the limitations of claim 9 above.
Sandholm further anticipates wherein at least one of the plurality of objects are not allocated to any user in order to maximise the total price for the plurality of objects ([0143-0144] teach that a quantity of zero can be allocated to bidders in the circumstance where they do not meet the unit requirement rule, wherein the example allocates zero computers to bidders, as well as in Fig. 9a and [0149] teach a value of zero is associated with limit of the constraint rule of zero, indicating that at the least, zero bidders will receive an allocation, as well as in [0152] teaches there may be a rule where none of the bid groups will be included in the allocation; see also: [0153]).  

Regarding claim 13, Sandholm anticipates all the limitations of claim 9 above.
Sandholm further anticipates wherein the number of objects allocated to each user is one of: zero ([0143-0144] teach a bidder can be allocated a quantity of zero in order to provide a winning allocation to other bidders; see also: Fig. 9a, [0010, 0152-0153]), 
a minimum number of objects in the user's request ([0230] teaches a bidder can place a bid that is a range of quantities for each item, wherein [0232-0234] teach in a combinatorial exchange Examiner’s Note: The minimum quantity of items is Q1a, which can be allocated to the bidder.),
a maximum number of objects in the user's request ([0230] teaches a bidder can place a bid that is a range of quantities for each item, wherein [0232-0234] teach in a combinatorial exchange situation, the allocation can be one of the range values of Q1a-Q1b or a quantity within the range of quantities Q1a-Q1b; see also: [0010, 0152-0153]; Examiner’s Note: The maximum quantity of items is Q1b, which can be allocated to the bidder.), 
or any number of objects in between a minimum number of objects and a maximum number of objects in the user's request ([0230] teaches a bidder can place a bid that is a range of quantities for each item, wherein [0232-0234] teach in a combinatorial exchange situation, the allocation can be one of the range values of Q1a-Q1b or a quantity within the range of quantities Q1a-Q1b (i.e. any number of object between); see also: [0010, 0152-0153]).  

Regarding claim 14, Sandholm anticipates all the limitations of claim 9 above.
Sandholm further anticipates wherein the calculation comprises an iterative process comprising the steps of ([0236] teaches utilizing a distinct set of rules in each iteration of step 368 in order for the optimizing software to determine if an allocation of bids exist subject to the subset of rules in the preceding iteration; see also: [0010, 0233-0235, 0238-0239]): 
allocating one or more of the plurality of users their requested maximum number of objects ([0230] teaches a bidder can place a bid that is a range of quantities for each item, wherein [0232-0234] teach in a combinatorial exchange situation, the allocation can be one of the range values of Q1a-Q1b or a quantity within the range of quantities Q1a-Q1b, for example in [0167-0168] teach in a multiple bid group situation, the two groups 282 and 284 may be treated differently, wherein the modification group 292 and bid group 284 are allocated unit volume of items and may now have an empty bid; see also: [0010, 0152-0153]); 
subtracting the plurality of objects allocated by the previous step from the original number of the plurality of objects ([0167-0168] teach in a multiple bid group situation, the two groups 282 and 284 may be treated differently, wherein the modification group 292 and bid group 284 are allocated unit volume of items and may now have an empty bid, wherein modification group 290 and bid group may then be allocated units; see also: [0230-0234]); 
and if one or more of the plurality of objects has not been allocated, allocating one or more of the plurality of users not previously allocated any objects, a number of the unallocated objects between their maximum number of objects and their minimum number of objects ([0167-0168] teach in a multiple bid group situation, the two groups 282 and 284 may be treated differently, wherein the modification group 292 and bid group 284 are allocated unit volume of items and may now have an empty bid, wherein modification group 290 and bid group may then be allocated units based on their maximum number of objects including a condition modifier associated with purchasing the maximum number beyond their requested quantity; see also: [0230-0234]). 

Regarding claim 15, Sandholm anticipates all the limitations of claim 9 above.
Sandholm further anticipates summing the maximum number of objects from each of the received requests (Fig. 21a and [0266-0268] teach receiving bids from a plurality of exchange participants, wherein the value of #items = the sum of the entire quantity of each item desired to be sourced during the exchange; see also: [0269-0273]); 
comparing the summed maximum number of objects with a total number of the plurality of objects ([0268-0270] teach the optimizing software determine if an allocation exists for at least one of the ideal bids subject to the current available rules, wherein if the system determines that there is an allocation that exists, then the system, wherein [0271-0273] teach the maximum volume percentage rule (i.e. comparing) is desirably less than or equal to the # of items, and wherein [0230] teaches a bidder can place a bid that is a range of quantities for each item, and wherein [0232-0234] teach in a combinatorial exchange situation, the allocation can be one of the range values of Q1a-Q1b or a quantity within the Examiner’s Note: In order to determine if the maximum volume percentage rule is less than or equal to the number of items, then the number of items in the # must be compared to the maximum volume percentage rule.); 
and if the summed maximum number of objects is less than or equal to the total number of the plurality of objects, allocating each user their requested maximum number of objects ([0268-0270] teach the optimizing software determine if an allocation exists for at least one of the ideal bids subject to the current available rules, wherein if the system determines that there is an allocation that exists, then the system, wherein [0271-0273] teach the maximum volume percentage rule is desirably equal to the # of items, wherein if an allocation exists for at least one ideal bid, then the system can return to 368 and finish iterating, and wherein [0232-0234] teach in a combinatorial exchange situation, the allocation can be one of the range values of Q1a-Q1b or a quantity within the range of quantities Q1a-Q1b; see also: [0025-0029], Claims 26-28; Examiner’s Note: The maximum quantity of items is Q1b, which can be allocated to the bidder.).  

Regarding claims 16-18, these limitations are contingent limitations that are not required by the method claim. In particular, claim 16 introduces additional contingencies related to that of claim 15; however, in claim 15, the ideal number of bids are met and the totality of items are allocated. The Sandholm reference discloses and anticipates the scenario in which the summed maximum number of objects is equal to the total number of the plurality of objects. Therefore, there would be no scenario in which the summed maximum number of objects is more than the number of the plurality of objects. Furthermore, the claimed method does not require the contingent scenario in which the number of objects allocated is less than the total number of the plurality of objects, as is recited in the contingent limitation of claim 17. Claim 18 further narrows the contingent scenario of claim 17. Therefore, claim 18, which depends from 17, is not required by the claim because the contingency required by the method of claim 17 is not being performed. See MPEP 2111.04. Therefore, claims 16-18 are being interpreted as contingencies that are not met or required for the claimed method to be performed. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Vogl et al. (US 20200294144 A1) discloses a plurality of bidders inputting a range and quantity of bids
Holmberg et al. (US 20180218449 A1) discloses a combinatorial auction where bidders input bid quantities, wherein the bids comprise a bid quantity of a price quantity pair that can include a maximum and/or minimum quantity
Lange et al. (US 8577778 B2) discloses iterating through an optimization process in order to determine the allocated payouts, wherein the system is optimizing matching an array of bids and offers
Zhou (US 20090037316 A1) discloses evaluating a vector of all possible item solutions for a given combinatorial auction including maximizing profit
Lee et al. (US 20050044032 A1) discloses a combinatorial auction with a minimum/maximum number of bids for a particular supplier, wherein the system generates optimal solutions iteratively for a what if analysis 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara G Brown whose telephone number is (469)295-9145. The examiner can normally be reached M-Th 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/S.G.B./Examiner, Art Unit 3683                                                                                                                                                                                                        

/SUSANNA M. DIAZ/Primary Examiner, Art Unit 3683